Citation Nr: 0101622	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-23 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a wound of the left hand with retained 
foreign body, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of a wound of the right forearm with 
retained foreign bodies, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for the service-
connected partial amputation of the distal phalanges of the 
third and fourth fingers of the left hand, currently 
evaluated as 10 percent disabling.  





REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from April 1963 to April 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the RO.  

The Board notes in this regard that the veteran has claimed 
entitlement to a total compensation rating based on 
individual unemployability.  Since this matter has not been 
developed for appellate review, it is referred back to the RO 
for appropriate action.  



REMAND

During service, the veteran sustained shrapnel wounds to both 
hands, losing the distal portion of the ring and middle 
fingers of the left hand.  

In December 1998 and August 1999, VA examinations were 
conducted.  In December 1998, the examiner noted that the 
veteran was prone to very mild or easier fatigability.  It 
was also noted that the veteran was prone for exacerbations 
of his condition.  The RO requested that the examiner 
reexamine the veteran and address the question of additional 
functional loss during periods of fatigability or 
exacerbation.  The veteran has also asserted that service-
connected conditions have impaired his ability to work.  

Particularly in regard to the left hand injuries, the 
examiner did not adequately address the factors described in 
38 C.F.R. § 4.40 (2000) regarding functional loss due to pain 
and 38 C.F.R. § 4.45 (2000) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, the examiner 
opined that there would only be mild worsening during 
exacerbations, but it was noted that such limitations could 
not be delineated without actually seeing him during a flare-
up.  The RO should undertake to schedule another medical 
examination which takes into consideration the factors cited 
in 38 C.F.R. §§ 4.40 and 4.45.  

The Board recognizes that, with regard to medical 
examinations for disorders with fluctuating periods of flare-
ups and remission, an adequate medical examination requires 
discussion of the relative stage of symptomatology observed.  
See Ardison v. Brown, 6 Vet. App. 405 (1994).  Thus, an 
attempt, to the extent possible, should be made to examine 
the veteran in order to fully evaluate the severity of these 
service-connected conditions.  

There also has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, ___.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
December 1998 for his service-connected 
disabilities.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO schedule the veteran for 
a VA examination to determine the current 
severity of his service-connected 
disabilities.  All indicated tests must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history, including information 
referable to the extent of likely 
impairment experienced due to 
fatigability and weakness attributable to 
the service-connected conditions or 
during periods of exacerbation.  The 
examiner should report detailed clinical 
findings and comment specifically on the 
likely degree of disability attributable 
to the service-connected disabilities in 
terms of the Rating Schedule.  The 
examiner in this regard should identify 
any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected disabilities.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the left hand and right 
wrist exhibit weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should comment on 
the effect of the left hand wounds on the 
range of motion of all of the left 
fingers.  A complete rationale for any 
opinion expressed must be provided.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issues on appeal.  If 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


